PER CURIAM.
The Adoption Centre, Inc. appeals a final order denying a petition to terminate parental rights and placing the child in the custody of the natural father. We reverse.
In this case, the trial judge abused his discretion by denying one of the parties’ request for a continuance to secure a lawyer to assist in the presentation of evidence and witnesses on the pending petition for dependency and petition for termination of parental rights. See In re Interest of T.J., 466 So.2d 17, 17-18 (Fla. 5th DCA 1985); Fla. R.Juv.P. 8.255(e); § 39.465, Fla.Stat. (1991). The order is reversed and this matter is remanded with instructions to schedule a hearing with adequate notice to each party so that each party can be represented by an attorney. See § 39.467(3)(c) 1. & 2., Fla.Stat. (1991).
REVERSED and REMANDED.
GOSHORN, DIAMANTIS and THOMPSON, JJ., concur.